Exhibit
    CaseE 3:19-cv-00813-REP                   Document 15-6 Filed 12/15/19 Page 1 of 1 PageID# 164
                                                   Wednesday, December 11, 2019 at 4:43:16 PM Eastern Standard Time

  Subject: Re: Lombardo/Chmura - Requested Assurance
  Date: Tuesday, October 22, 2019 at 8:58:10 AM Eastern Daylight Time
  From: SaHerwhite, Rodney A.
  To:      George, Frank T.
  CC:      Ahern, Ann Marie, Santa Maria, Jessica

  Frank -

  We acknowledge receipt of your email, and appreciate the assurances you have provided. We look forward to a
  more detailed response next week.

  Best regards,

  Rod

  Rod SaHerwhite
  804-301-0980

  This message may contain conﬁdenXal or privileged informaXon. If you have received it in error, please delete it
  immediately and noXfy the sender. Thank you.


            On Oct 21, 2019, at 4:58 PM, George, Frank T. <\g@mccarthylebit.com> wrote:



            Rodney:

            Thank you for taking my phone call. As I indicated earlier, I intend to provide a detailed
            response to your leHer someXme next week. This email serves as an assurance that my client,
            Rick Lombardo, has not taken any acXon to interfere with Chmura’s business. And, he does not
            intend to contact Chmura’s clients or otherwise disrupt its business.

            Your conﬁrmaXon of receipt of this email is greatly appreciated. I look forward to your
            response.

            Thanks,

            Frank George ▪ Associate ▪ McCarthy, Lebit, Crystal & Liﬀman Co., LPA
            101 W. Prospect Ave., Suite 1800 ▪ Cleveland, OH 44115 ▪ Phone: 216.696.1422
            \g@mccarthylebit.com ▪ www.mccarthylebit.com ▪ IR Global Member Firm
            LinkedIn ▪ TwiHer ▪ Google+ ▪ Facebook

            McCarthy, Lebit, Crystal & Liﬀman Co., LPA - ConﬁdenPal CommunicaPon:
            hHp://www.mccarthylebit.com/conﬁdenXal-communicaXon/




  This e-mail from McGuireWoods may contain conﬁden8al or privileged informa8on. If you are not the intended recipient,
  please advise by return e-mail and delete immediately without reading or forwarding to others.




                                                                                                                          Page 1 of 1
